ALLOWABILITY NOTICE
Claims 1-5, 7-12 and 14-19 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2019 and 1/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vernon Francissen on 2/19/2021.

The claims are amended as follows:

1. (Currently Amended) A computer-implemented authorization delegation method for extension of OAuth multiple actor delegation, the method comprising: and where: the subject client comprises an end user; the first partner actor comprises a service provider to the end user; and the second partner actor comprises a subcontractor to the first partner.

2. (Original) The method of Claim 1, the method including: receiving an access request to a resource from the second partner actor, the access request including the third token; and granting access to the resource based on the third set of permissions.



4. (Original) The method of Claim 3, the method including: determining the third set of permissions based on either a union or intersection of permissions for the subject client, permissions for the first partner actor, and permissions for the third partner actor.

5. (Original) The method of Claim 1, where the authorization delegation pertains to a financial transaction and: the first partner actor is not configured for compliance with a standard for secure handling of customer financial data; and the second partner actor is configured for compliance with the standard for secure handling of customer financial data.

6. (Canceled).

7. (Original) The method of Claim [[6]] 1, where: the second partner actor is configured to provide one or more of shipping, packaging, warehousing and insurance to the first partner.

8. (Currently Amended) A system for trust delegation, the system comprising: one or more processors; and one or more memory devices in communication and where: the subject client comprises an end user; the first partner actor comprises a service provider to the end user; and the second partner actor comprises a subcontractor to the first partner.

9. (Original) The system of Claim 8, the system including stored instructions that, when executed by the processors, cause the processors to: receive an access request to a resource from the second partner actor, the access request 

10. (Original) The system of Claim 9, the system including stored instructions that, when executed by the processors, cause the processors to: determine the second set of permissions based on either a union or intersection of permissions for the subject client and permissions for the first partner actor.

11. (Original) The system of Claim 10, the system including stored instructions that, when executed by the processors, cause the processors to: determine the third set of permissions based on either a union or intersection of permissions for the subject client, permissions for the first partner actor, and permissions for the third partner actor.

12. (Original) The system of Claim 8, where the authorization delegation pertains to a financial transaction and: the first partner actor is not configured to comply with a standard for secure handling of customer financial data; and the second partner actor is configured to comply with the standard for secure handling of customer financial data.

13. (Canceled).

8, where: the second partner actor is configured to provide one or more of shipping, packaging, warehousing and insurance to the first partner.

15. (Currently Amended) A computer storage medium having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute an authorization delegation method for extension of OAuth multiple actor delegation, the method comprising: receiving a first authorization request from a subject client; responding to the first authorization by sending a first token having a first set of permissions to the subject client; receiving a second authorization request from a first partner actor, the second authorization request including the first token; responding to the second authorization request by: linking the first partner actor to the subject client in a trust stack pertaining to the subject client, and sending a second token to the first actor partner with a second set of permissions, where the second token comprises a first complex token that identifies the subject client and the first partner actor; receiving a third authorization request from a second partner actor, the third authorization request including the second token; responding to the third authorization request by: linking the second partner actor to the first partner actor in the trust stack, and sending a third token to the second actor partner with a third set of permissions, where the third token comprises a second complex token that identifies the first partner actor and the second partner actor and where: the subject client comprises an end user; the first partner actor comprises a service provider to the end user; and the second partner actor comprises a subcontractor to the first partner.

16. (Original) The computer storage medium of Claim 15, the method including: receiving an access request to a resource from the second partner actor, the access request including the third token; and granting access to the resource based on the third set of permissions.

17. (Original) The computer storage medium of Claim 16, the method including: determining the second set of permissions based on either a union or intersection of permissions for the subject client and permissions for the first partner actor.

18. (Original) The computer storage medium of Claim 17, the method including: determining the third set of permissions based on either a union or intersection of permissions for the subject client, permissions for the first partner actor, and permissions for the third partner actor.

19. (Original) The computer storage medium of Claim 15, where the authorization delegation pertains to a financial transaction and: the first partner actor is not configured for compliance with a standard for secure handling of customer financial data; and the second partner actor is configured for compliance with the standard for secure handling of customer financial data.

20. (Canceled).


Reasons for Allowance
Claims 1-5, 7-12 and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Machani (US Patent No. 9,819,672), Thrash et al. (US PGPUB No. 2005/0015591), Bondesen et al. (US PGPUB No. 2015/0254656), Zeck et al. (US PGPUB No. 2020/0314087) and OAuth Working Group (“OAuth 2.0 Token Exchange”, draft-ietf-oauth-token-exchange-16, October 19, 2018, 34 pages) [as cited in IDS filed 5/13/2019], do not alone or in combination teach the recited features of independent claims 1, 8 and 15.  While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the claims recite a specific context where there are three actors linked in a trust stack.  Furthermore, the first and second partner actors are a service provider and a subcontractor. These along with the other recited features of independent claims 1, 8 and 15 and there dependent claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 21, 2021